DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both handles (Figs. 1A-1B; paragraphs [0066]) and body (Figs. 5A-5B and 7-8; paragraphs [0073], [0075] and [0076]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the eyelets (405) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim 12 will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph due to the multiplicity of means-plus-function recitations without being modified by structure, material, or acts for performing the claimed functions.

Specification
The disclosure is objected to because of the following informalities: the term --cardboard-- is misspelled in paragraph [0070], claim 11 and claim 20.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,671,928 to Groh (hereafter Groh ‘928).
Regarding claim 1, Groh ‘928 discloses a bag (A) comprising a body, wherein the body comprises a front face; a back face; and a bottom base (6); a plurality of perforations disposed in a top portion of the front face, in which the plurality of perforations in the front face comprises: a first front perforation (1); and a second front perforation (2). a plurality of perforations in a top portion of the back face, in which the plurality of perforations in the back face comprises: a first back perforation (1); and a second back perforation (2); a plurality of perforations in the bottom 
Regarding claim 12, Groh ‘928 discloses a bag (A) comprising means (sides and bottom of bag A) for enclosing an object or item; means (portions of cords 13 and 14 at the bottom 6 of the bag A) for supporting the object or item placed in the enclosing means; means (cords 13 and 14) for creating the supporting means; means (openings 1 and 2) for running the creating means in a front top portion of a front face of the enclosing means; means (openings 1 and 2) for running the creating means in a back top portion of a back face of the enclosing means; means (openings 7 and 8) for running the creating means in a bottom base of the enclosing means; and means (portions of cords 13 and 14 at the bottom 6 of the bag A) for carrying a load placed in the body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,671,928 to Groh (hereafter Groh ‘928) and Patent Application Publication No. 2015/0239617 to Verdekal.
Regarding claim 2, Groh ‘928 discloses the claimed invention, especially the perforations (1, 2, 7 and 8) each comprising circular perforation.  However, Groh ‘928 does not discloses the body comprising an irregular shaped body.  Verdekal teaches that it is known in the art to 
Regarding claim 3, providing the body with an irregular shaped body in the Groh ‘928 bag, as in Verdekal and discussed above, meets the recitation “said irregular shaped body comprises a proximate star-shaped body.”
Regarding claim 4, Groh ‘928 discloses the handles are formed from cords (13 and 14) knotted together to form a single, continuous loop (Fig. 5), which meets the recitation “a single rope, in which said single rope is configured to form said front and back handles.”
Regarding claim 5, Groh ‘928 discloses the single rope, as discussed above, runs through the first and second top front perforations to form the front handle.  Moreover, providing the body with an irregular shaped body in the Groh ‘928 bag, as in Verdekal and discussed above, meets the structure implied by the functional recitation that the front handle “is configured to be operable for carrying said load placed in said irregular shaped body.”
Regarding claim 6, Groh ‘928 discloses the single rope, as discussed above, runs through the first and second top back perforations to form the back handle.  Moreover, providing the body with an irregular shaped body in the Groh ‘928 bag, as in Verdekal and discussed above, meets the structure implied by the functional recitation that the back handle “is configured to be operable for carrying said load placed in said irregular shaped body.”
Regarding claim 13, Groh ‘928 discloses the claimed invention, especially the perforations (1, 2, 7 and 8) each comprising circular perforation.  However, Groh ‘928 does not discloses the body comprising an irregular shaped body.  Verdekal teaches that it is known in the art to provide a body having an irregular shaped body (Fig. 32) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art to provide the body with an 
Regarding claim 14, providing the body with an irregular shaped body in the Groh ‘928 bag, as in Verdekal and discussed above, meets the recitation “said irregular shaped body comprises a proximate star-shaped body.”
Regarding claim 15, Groh ‘928 discloses the handles are formed from cords (13 and 14) knotted together to form a single, continuous loop (Fig. 5), which meets the recitation “a single rope, in which said single rope is configured to form said front and back handles.”
Regarding claim 16, Groh ‘928 discloses the single rope, as discussed above, runs through the first and second top front perforations to form the front handle.  Moreover, providing the body with an irregular shaped body in the Groh ‘928 bag, as in Verdekal and discussed above, meets the structure implied by the functional recitation that the front handle “is configured to be operable for carrying said load placed in said irregular shaped body.”
Regarding claim 17, Groh ‘928 discloses the single rope, as discussed above, runs through the first and second top back perforations to form the back handle.  Moreover, providing the body with an irregular shaped body in the Groh ‘928 bag, as in Verdekal and discussed above, meets the structure implied by the functional recitation that the back handle “is configured to be operable for carrying said load placed in said irregular shaped body.”

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,671,928 to Groh (hereafter Groh ‘928) and Patent Application Publication No. 2015/0239617 to Verdekal as applied to claims 1-4 above, and further in view of U.S. Patent No. 1,490,922 to Groh (hereafter Groh ‘922).
Regarding claim 7, Groh ‘928 and Verdekal disclose the claimed invention, as discussed above, except for the single rope being configured to run through the first, second, third, and 
Regarding claim 8, Groh ‘928, Verdekal, and Groh ‘922 disclose the claimed invention, as discussed above, Groh ‘928 (as modified by Groh ‘922) especially shows the single rope having a length equal to four times the bag height plus twice the diagonal distance between opposite side bottom perforations plus the length of rope forming the front and back handles above the bag height.  However, it is uncertain if the length of rope forming the front and back handles above the bag height is 100 cm.  It would have been obvious to a person having ordinary skill in the art to make the length of rope forming the front and back handles above the bag height 100 cm in the modified Groh ‘928 bag, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 18, Groh ‘928 and Verdekal disclose the claimed invention, as discussed above, except for the single rope being configured to run through the first, second, third, and fourth perforations to form an “X” shape on an external bottom part of the body.  Groh ‘922 teaches that it is known in the art to configure a single rope (cords 2 and 3 knotted together to form a single, continuous loop) to run through first, second, third, and fourth perforations (8) to form an “X” shape on an external bottom part of a body in an analogous bag (Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the single rope to run through the first, second, third, and 
Regarding claim 19, configuring the single rope to run through the first, second, third, and fourth perforations to form an “X” shape on an external bottom part of the body in the Groh ‘928 bag, as in Groh ‘922 and discussed above, meets the recitation “said single rope crisscrosses diagonally across said bottom base through said first, second, third, and fourth bottom perforations.”

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,671,928 to Groh (hereafter Groh ‘928), Patent Application Publication No. 2015/0239617 to Verdekal, and U.S. Patent No. 1,490,922 to Groh (hereafter Groh ‘922) as applied to claims 1-4, 13, 15 and 19 above, and further in view of U.S. Patent No. 2,960,136 to Ziff.
Regarding claim 9, Groh ‘928, as modified and discussed above, discloses the claimed invention, except for a side cardboard that is configured to match the shape of an internal side of the body and glued to the body’s internal side.  Ziff teaches that it is known in the art to provide a side cardboard (20; Fig. 7) that is configured to match the shape of an internal side of a body and glued to the body’s internal side in an analogous bag (column 2, lines 8-22).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a side cardboard that is configured to match the shape of an internal side of the body and glued to the body’s internal side in the modified Groh ‘928 bag, as in Ziff, in order to stiffen the body of the bag.
Regarding claims 10 and 20, Groh ‘928, as modified and discussed above, discloses the claimed invention, except for a cardboard base that is configured to be glued to the bottom base.  Ziff teaches that it is known in the art to provide a cardboard base (20; Fig. 7) that is configured to be glued to a bottom base in an analogous bag (column 2, lines 8-22).  It would 
	Regarding claims 11 and 20, Groh ‘928, as modified and discussed above, discloses the claimed invention, especially the plurality of perforations (7 and 8) in the bottom base.  However, Groh ‘928 does not disclose plastic eyelets configured to engage the plurality of perforations in the bottom base.  Groh ‘922 teaches that it is known in the art to engage a plurality of perforations (8) with eyelets (12).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide eyelets configured to engage the plurality of perforations in the bottom base of Groh ‘922 bag, as in Groh ‘922, in order to protect the perforations.  Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use plastic for the eyelets in the modified Groh ‘928 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JES F PASCUA/Primary Examiner, Art Unit 3734